Citation Nr: 0523959	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Thomas Prindiville Higgins, 
Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for schizophrenia.

The veteran duly appealed the RO's decision and in March 
1999, he testified at a video conference hearing conducted by 
a Veterans Law Judge sitting in Washington, DC.  In April 
1999, the Board remanded the matter for additional 
evidentiary development.  In a September 2002 decision, the 
Board determined that new and material evidence had not been 
received to reopen a claim of service connection for a 
psychiatric disorder, to include schizophrenia.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, in January 2003, the VA's 
General Counsel and the veteran's representative filed a 
Joint Motion For Remand And To Stay Proceedings.  Later that 
month, the Court granted that motion, vacated the Board's 
September 2002 decision, and remanded the matter to the 
Board.  In December 2003 and October 2004, the Board remanded 
the matter to the RO for due process considerations.

As set forth in more detail below, another remand of this 
matter is required.  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




REMAND

In an August 2003 letter, the veteran was notified that he 
was entitled to an additional Board hearing because the 
Veterans Law Judge who had conducted the March 1999 hearing 
was no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2004).  The following month, 
the veteran indicated that he wished to attend another Board 
video conference hearing.

In connection with his request, the veteran was scheduled for 
a video conference hearing before a Veterans Law Judge.  He 
was notified of the time and date of the hearing in an August 
2004 letter.  The following month, the veteran's attorney 
contacted the Board and indicated that the veteran no longer 
wished to attend a video conference hearing, but preferred to 
wait for a future visit by a Veterans Law Judge to the RO.

At the request of the veteran's attorney, the veteran was 
then scheduled for a personal hearing before a Veterans Law 
Judge at the RO, to be held in February 2005.  Notification 
of the hearing was sent to the veteran and his attorney in a 
January 2005 letter.  

Later that month, the veteran's attorney contacted the RO and 
requested rescheduling of the hearing.  He claimed that he 
had only just received the notification letter, as it had 
been mailed to him at his old address.  He further indicated 
that he now had a scheduling conflict and would be unable to 
attend the February 2005 hearing.  The attorney indicated 
that he would be willing to attend a video conference hearing 
in lieu of an in-person Board hearing.  

In a June 2005 letter, the RO notified the veteran that a 
Board video conference hearing had been scheduled for July 
2005.  A copy of the letter was apparently mailed to his 
attorney, although the address to which the letter was mailed 
is not of record.  The letter indicated as follows:  

If you want to accept this hearing, you must notify 
us by signing and returning the attached form . . . 
.  If we do not receive your response within two 
weeks, we will cancel this hearing and keep you on 
the schedule for a future visit by a Board member.  

Unfortunately, neither the veteran nor his attorney responded 
to the June 2005 hearing.  Moreover, neither appeared for the 
July 2005 hearing.  In view of the language used in the June 
2005 letter, another remand of this matter is required to 
schedule the veteran for a hearing before a Veterans Law 
Judge sitting at the RO.  

In that regard, applicable regulation provides that a hearing 
on appeal must be granted if a veteran, or his or her 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2004).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2004), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2003); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) (2004).

The veteran and his attorney are advised that if the veteran 
no longer wishes to attend a Board hearing, they should make 
such wishes clear to avoid further delay of this matter.  
Moreover, it is noted that the veteran's attorney has 
recently submitted additional evidence pertinent to this 
claim which has not yet been reviewed by the RO.  The veteran 
and his attorney are reminded that if the veteran wishes to 
waive initial RO consideration of this evidence, he must do 
so in writing.  See 38 C.F.R. § 20.1304 (2004), as amended by 
69 Fed. Reg. 53,807 (September 3, 2004).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2004).  A copy of the notification 
letter should be provided to the 
veteran's attorney, at his most recent 
address of record.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


